Exhibit 10.2

 
AMENDED AND RESTATED PARENT GUARANTY AND INDEMNITY
 
This AMENDED AND RESTATED PARENT GUARANTY AND INDEMNITY (this “Guaranty”) is
made as of February 15, 2008, by ANTHRACITE CAPITAL, INC., a Maryland
corporation (“Guarantor”) in favor of MORGAN STANLEY MORTGAGE SERVICING LTD.
(“Security Trustee”), as security trustee under the Loan Agreement (hereinafter
defined), and MORGAN STANLEY PRINCIPAL FUNDING INC., a Delaware corporation
(“Agent”; Agent and Security Trustee being sometimes referred to each as a
“Finance Party” and collectively the “Finance Parties”), as agent under the Loan
Agreement.
 
 
W I T N E S S E T H:
 
WHEREAS, Security Trustee, Morgan Stanley Bank, a Utah corporation (“Original
Agent”), and AHR Capital MS Limited, a company incorporated in the Republic of
Ireland with Company Number 411989 (“Borrower”), and the other parties thereto
are party to that certain Multicurrency Revolving Facility Agreement dated as of
February 17, 2006 (the “Original Loan Agreement”).
 
WHEREAS, Guarantor directly owns one hundred percent (100%) of the legal and
beneficial interest in Borrower.
 
WHEREAS, pursuant to that certain Parent Guaranty and Indemnity dated as of
February 17, 2006 (the “Original Guaranty”), made by Guarantor in favor of
Security Trustee and Original Agent, Guarantor, among other things, guaranteed
the obligations of Borrower under the Original Loan Agreement.
 
WHEREAS, pursuant to that certain Amended and Restated Multicurrency Revolving
Facility Agreement dated as of July 20, 2007, among Borrower, Security Trustee,
Original Agent and the other parties thereto (the “Existing Loan Agreement”),
the Original Loan Agreement was amended and restated to, among other things,
increase the maximum credit thereunder to $300,000,000.
 
WHEREAS, pursuant to the Original Guaranty, Guarantor guaranteed the obligations
under the Existing Loan Agreement.
 
WHEREAS, on the date hereof, Original Agent has resigned as agent under the
Existing Loan Agreement and appointed Agent in its place.
 
WHEREAS, pursuant to that certain Second Amended and Restated Multicurrency
Revolving Facility Agreement dated as of the date hereof, among Borrower,
Security Trustee, Agent and the other parties thereto (as said agreement may be
modified, amended or restated from time to time, the “Loan Agreement”), the
Existing Loan Agreement was amended and restated to, among other things, extend
the term thereof and amend the pricing thereunder.
 
WHEREAS, it is a condition to the effectiveness of the Loan Agreement that
Guarantor execute and deliver this Guaranty for the benefit of the Finance
Parties and, as such, Guarantor desires to amend and restate the Original
Guaranty in its entirety as set forth herein and Security Trustee and Agent
desire to accept this Guaranty in lieu of the Original Guaranty.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Guaranty, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree that from and after the date hereof the terms and
conditions of the Original Guaranty are hereby superseded by the following terms
and conditions:
 
Section 1.         Capitalized Terms.  All capitalized terms used herein and not
otherwise defined shall have the respective meanings ascribed to such terms in
the Loan Agreement. As used herein:
 
 

--------------------------------------------------------------------------------


 
“1934 Act” shall mean the Securities and Exchange Act of 1934, as amended.
 
“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the United States Bankruptcy Code of 1978, as
amended from time to time.
 
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
 
“Cash Income” shall mean, for any period, the sum of Net Income of the Guarantor
and its consolidated Subsidiaries and (a) Cash Interest Expense and (b)
depreciation and amortization; less (i) the net gain (or loss) on securities,
(ii) the net gain (or loss) on real estate held for sale, (iii) earnings (or
loss) from equity investments and unconsolidated joint ventures determined in
accordance with GAAP, plus cash distributions from equity investments, (iv)
income (or expense) attributable to the ineffectiveness of hedging transactions,
(v) any benefit (or provision) for income taxes for such period, (vi) interest
amortization (or accretion), (vii) incentive fees received (or paid) in the form
of the issuance of the Guarantor's common stock, and (viii) gains (or losses)
attributable to the impairment of assets under EITF 99-20.
 
“Cash Interest Expense” shall mean, for any period, total interest expense, both
expensed and capitalized, of Guarantor and its Subsidiaries for such period with
respect to the Total Indebtedness of Guarantor and its Subsidiaries (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under interest rate protection agreements), determined on a consolidated
cash basis for such period, and net of interest accretions, whether in favor or
against, with respect to debt.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Debt Service Coverage Ratio”  shall mean, for the period of time for which
calculation is being made, the ratio of cash income before interest expense to
cash interest expense.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.
 
“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer.  The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.  The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.
 
“Indebtedness” shall mean, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of
 
2

--------------------------------------------------------------------------------


 
Property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such Property from such Person); (b) obligations of
such Person to pay the deferred purchase or acquisition price of Property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business so
long as such trade accounts payable are payable within 90 days of the date the
respective goods are delivered or the respective services are rendered;
(c) Indebtedness of others secured by a Lien on the Property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person; (d) obligations (contingent or otherwise) of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of such Person; (e) Capital Lease Obligations
of such Person; (f) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (g) Indebtedness of others
Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; and
(i) Indebtedness of general partnerships of which such Person is a general
partner.
 
“Intangible Assets” shall mean the excess of the cost over book value of assets
acquired, patents, trademarks, trade names, copyrights, franchises and deferred
charges (excluding the value of any residual securities and the value of any
owned or purchased mortgage servicing rights).
 
“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.
 
“Liquid Assets” shall mean cash, United States Treasury Bills, securities issues
by an agency of, and guaranteed by, the United States of America, in each case,
that is unrestricted and not subject to Liens.
 
“Loan Documents” shall mean the Original Loan Agreement, the Existing Loan
Agreement, the Loan Agreement and all documents and agreements executed by
Borrower at any time in connection with any of the foregoing, including without
limitation, the Finance Documents (as defined in the Loan Agreement).
 
“Mark-to-Market Indebtedness” means the portion of the Total Indebtedness of
Guarantor (which may be all of such Indebtedness) where the terms thereunder
permit the holder thereof to make a margin call, accelerate all or a part of
such Indebtedness and/or request the repayment in full or in part prior to the
applicable maturity date based on changes in the market value of the collateral
securing such Indebtedness.
 
“Net Income” shall mean, for any period, the net income of the Guarantor and its
consolidated Subsidiaries for such period as determined on a consolidated basis
in accordance with GAAP.
 
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).
 
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.


“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at
 
 
3

--------------------------------------------------------------------------------


 
the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person.


“Tangible Net Worth” shall mean, as of a particular date:


(i)           all amounts which would be included under stockholder's equity on
a consolidated balance sheet of Guarantor and its consolidated Subsidiaries at
such date, determined in accordance with GAAP, less
 
(ii)           amounts owing to Guarantor or any consolidated Subsidiary from
Affiliates and (ii) Intangible Assets on the consolidated balance sheet of
Guarantor.
 
“Total Indebtedness” shall mean, for any period, the aggregate Indebtedness of
Guarantor and its consolidated Subsidiaries (excluding non-recourse
Indebtedness) during such period.
 
Section 2.         Guaranty.
 
(a)           Guarantor hereby unconditionally and irrevocably guarantees to the
Finance Parties the due and punctual payment when due, whether at the stated due
date, by acceleration or otherwise, of any and all monetary obligations,
indemnities, liabilities, indebtedness and other amounts of every kind arising
out of the Loan Documents, all amounts in respect to indemnities provided for in
the Loan Documents, and all damages provided for in the Loan Documents, in
respect of a failure or refusal by Borrower to make any such payment, howsoever
created, arising or evidenced, voluntary or involuntary, whether direct or
indirect, absolute or contingent, now or hereafter existing or owing to Finance
Parties (all the foregoing obligations and undertakings (irrespective of the
application of the limited recourse language in Clause 35 of the Loan Agreement
or clauses of similar import in the other Finance Documents) collectively
referred to hereinafter as the “Guaranteed Obligations”).
 
(b)           This Guaranty is an absolute and unconditional guaranty of payment
when due under the Loan Documents and not of collection of any indebtedness
contained in or arising under the Loan Documents.  This Guaranty is in no way
conditioned upon any attempt to collect from Borrower or upon any other event or
contingency, and shall be binding upon and enforceable against Guarantor without
regard to the validity or enforceability of the Loan Documents, or of any term
thereof.  If for any reason Borrower shall fail or be unable duly and punctually
to pay any such amount when due under the Loan Documents, Guarantor will
forthwith pay, if not already paid by Borrower, the same immediately upon
written demand.
 
(c)           In case any of the Loan Documents shall be terminated as a result
of the rejection thereof by any trustee, receiver, examiner, liquidator or
liquidating agent of Borrower or any of its properties in any bankruptcy,
insolvency, reorganization, arrangement, composition, readjustment, liquidation,
dissolution, examinership, winding-up or similar proceeding, Guarantor’s
obligations hereunder shall continue to the same extent as if such agreement had
not been so rejected.  Guarantor agrees that this Guaranty shall continue to be
effective or shall be, reinstated, as the case may be, if at any time payment to
any Finance Party of the Guaranteed Obligations or any part thereof is rescinded
or must otherwise be returned by such Finance Party upon the insolvency,
bankruptcy, examinership, liquidation, winding-up or reorganization of Borrower,
or otherwise, as though such payment to such Finance Party had not been made.
 
(d)           Without duplication of the Guaranteed Obligations, Guarantor shall
pay on demand all reasonable costs, expenses and damages incurred (including,
without limitation, attorneys’ fees and disbursements) in connection with the
enforcement of the obligations of Guarantor under this Guaranty.
 
 
4

--------------------------------------------------------------------------------


 
Section 3.        Obligations Unconditional.  Guarantor hereby agrees that its
obligations under this Guaranty shall be continuing and unlimited, shall not be
subject to any non-compulsory counterclaim, set-off, deduction or defense (other
than payment) based upon any claim Guarantor may have against the Finance
Parties or Borrower or any other Person, and shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by any circumstance or condition (whether or not Guarantor shall have
any knowledge or notice thereof) whatsoever that might constitute a legal or
equitable discharge or defense, and shall be unconditional, irrespective of:
 
(i)           the validity, enforceability, avoidance, novation or subordination
of any of the Guaranteed Obligations, the Loan Documents, this Guaranty, or any
other document relating thereto;
 
(ii)          the absence of any attempt by, or on behalf of, any Finance Party
to collect, or to take any other action to enforce, all or any part of the
Guaranteed Obligations, whether from or against Borrower, Guarantor, or any
other Person or entity;
 
(iii)         the election of any remedy by, or on behalf of, any Finance Party
with respect to all or any part of the Guaranteed Obligations;
 
(iv)         the waiver, rescission, compromise, acceleration, consent,
extension, forbearance or granting of any indulgence by, or on behalf of, any
Finance Party with respect to, or the amendment or modification of, or any
release of any party from, any of the terms and provisions of, any provision of
the Loan Documents or any related document;
 
(v)          the failure of any Finance Party to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral, if any, for the Guaranteed Obligations;
 
(vi)         the election by, or on behalf of, any Finance Party, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code;
 
(vii)        the disallowance, under Section 502 of the Bankruptcy Code or any
other applicable law, of all or any portion of the claims of any Finance Party
for repayment of all or any part of the Guaranteed Obligations or any expenses
associated therewith;
 
(viii)       the failure of any Finance Party to assert any claim or demand or
to enforce any right or remedy against Borrower or any other Person under the
provisions of the Loan Documents or any related document or other agreement or
otherwise;
 
(ix)         any change in respect of Borrower or Guarantor, including, without
limitation, as a result of any sale of assets, merger, consolidation,
dissolution, liquidation, recapitalization, or other change of legal form or
status, whether or not permitted under the Loan Documents;
 
(x)          the release, exchange, waiver or foreclosure of any security held
by any Finance Party for any of the Guaranteed Obligations or the invalidity or
nonperfection of any security interest securing the Guaranteed Obligations or
this Guaranty, or any other defect of any kind pertaining to the Guaranteed
Obligations or any guaranty or collateral security in respect thereof;
 
(xi)         the release or substitution of Borrower or Guarantor;
 
(xii)        any other circumstance that might otherwise, but for this specific
agreement of Guarantor to the contrary, result in a discharge of or the
exoneration of Guarantor hereunder, at law or in equity, it being the intent of
the parties hereto that the obligations of Guarantor hereunder shall be absolute
and unconditional under any and all circumstances; or
 
 
5

--------------------------------------------------------------------------------


 
(xiii)       any reduction occurring in, or other arrangement being made
relating to the Guaranteed Obligations as a result of any compromise, scheme of
arrangement or composition, made pursuant to any of the provisions of the
Companies (Amendment) Act 1990, as amended, of the Republic of Ireland or any
analogous provisions or made pursuant to any proceedings or actions whatsoever
and whether or not following the appointment of an administrator, administrative
receiver, trustee, liquidator, receiver or examiner or any similar officer or
any analogous event occurring under the laws of any jurisdiction relevant to
Borrower or over all or a substantial part of the assets of Borrower, and
Guarantor hereby agrees with and acknowledges to the Finance Parties that the
amount recoverable by the Finance Parties from Borrower and Guarantor hereunder
will be and will continue to be the full amount which would have been
recoverable by the Finance Parties from Borrower in respect of the Guaranteed
Obligations had no such compromise, scheme of arrangement or composition or
event as aforesaid been entered into.
 
Section 4.         Enforcement.  The Finance Parties may proceed directly
against Guarantor to collect and recover the full amount (or any portion) of the
Guaranteed Obligations, without first proceeding against Borrower or any other
Person or entity, or against any security or collateral for the Guaranteed
Obligations.
 
Section 5.         Waivers.
 
(a)           Guarantor hereby waives diligence, presentment, demand of payment,
filing of claims with a court in the event of receivership, liquidation,
dissolution, examinership, winding-up or similar proceedings or bankruptcy of
Borrower or Guarantor, protest or notice (except any applicable notices required
to be given to Borrower under the Loan Documents) with respect to the Guaranteed
Obligations, all setoffs and counterclaims and all presentments, demands for
performance, notices of nonperformance (except any applicable notices required
to be given under the Loan Documents), protests, notices of protest, notices of
dishonor and notices of acceptance of this Guaranty and all other demands
(except any applicable demands required to be given under the Loan Documents)
whatsoever (and shall not require that the same be made on Borrower or Guarantor
as a condition precedent to the obligations of Guarantor hereunder, except as
required by the Loan Documents), and covenants that this Guaranty will not be
discharged, except by complete payment (in cash) of the Guaranteed Obligations
and any other obligations contained herein and the termination of the Loan
Documents.  Guarantor further waives all notices of the existence, creation or
incurring of new or additional indebtedness, arising either from loans extended
to Borrower, any other Person under the Loan Documents, Guarantor or otherwise
under any related document.
 
(b)           The Finance Parties are hereby authorized, without notice or
demand and without affecting the liability of Guarantor hereunder, from time to
time, (i) to renew, extend, accelerate or otherwise change the time for payment
of, or other terms relating to, all or any part of the Guaranteed Obligations,
or to otherwise modify, amend or change the terms of the Loan Documents to which
any Finance Party is a party or any other related document; (ii) to accept
partial payments on all or any part of the Guaranteed Obligations; (iii) to take
and hold security or collateral for the payment of all or any part of the
Guaranteed Obligations, this Guaranty, or any other guaranties of all or any
part of the Guaranteed Obligations or other liabilities of Guarantor or
Borrower; (iv) to exchange, enforce, waive and release any such security or
collateral; (v) to apply such security or collateral and direct the order or
manner of sale thereof as in its discretion it may determine; and (vi) to
settle, release, exchange, enforce, waive, compromise, collect or otherwise
liquidate all or any part of the Guaranteed Obligations, and any security or
collateral for the Guaranteed Obligations.  Any of the foregoing may be done in
any manner, without affecting or impairing the obligations of Guarantor
hereunder.
 
Section 6.         Setoff.  At any time after all or any part of the Guaranteed
Obligations have become due and payable, any Finance Party may, without notice
to Guarantor and regardless of the acceptance of any security or collateral for
the payment hereof, appropriate and apply toward the payment
 
 
6

--------------------------------------------------------------------------------


 
of all or any part of the Guaranteed Obligations (i) any indebtedness due or to
become due from any Finance Party or any of their respective Affiliates to
Guarantor, and (ii) any moneys, credits or other property belonging to Guarantor
at any time held by or coming into the possession of any Finance Party or any of
their respective Affiliates.
 
Section 7.        Financial Information.  Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of
Borrower and any and all endorsers and/or other guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations (or any part thereof) that diligent
inquiry would reveal, and Guarantor hereby agrees that the Finance Parties shall
have no duty to advise Guarantor of information known to it regarding such
condition or any such circumstances.
 
Section 8.         Representations and Warranties.  Guarantor hereby represents
and warrants to the Finance Parties that as of the date hereof and throughout
the term of this Guaranty:
 
(a)           Legal Name.  The exact legal name of Guarantor is Anthracite
Capital, Inc. and except as disclosed in Guarantor’s public filings with the
Securities and Exchange Commission, Guarantor has not used any previous names,
assumed names or trade names.
 
(b)           Existence.  Guarantor (a) is a corporation duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power, and has all governmental licenses, authorizations, consents
and approvals necessary to own its assets and carry on its business as now being
or as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect on its Property, business or financial condition or
prospects; and (c) is qualified to do business, validly existing and is, to the
extent determinable, in good standing, in all other jurisdictions in which the
nature of the business conducted by it makes such qualification necessary,
except where failure so to qualify would not be reasonably likely (either
individually or in the aggregate) to have a material adverse effect on its
business, operations, Property, condition (financial or otherwise) or prospects.
 
(c)           Guarantor Information.  All information furnished to any Finance
Party regarding the assets and liabilities of Guarantor and its consolidated
Subsidiaries, if any, is true, correct and complete in all material respects and
remains unmodified in any material respect. There has been no material adverse
change in the business or financial condition of Guarantor (or the business or
consolidated financial condition of its Subsidiaries) since January 1, 2007.
 
(d)           Action.  Guarantor has all necessary power, authority and legal
right to execute, deliver and perform its obligations under this Guaranty; the
execution, delivery and performance by Guarantor has been duly authorized by all
necessary action on its part; and this Guaranty has been duly and validly
executed and delivered by Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms except as enforceability may be limited or varied by bankruptcy,
insolvency, reorganization, liquidation or other similar laws of general
application relating to enforcement of the rights of a creditor and by general
equitable principals.
 
(e)           Litigation.  There are no actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
pending or threatened in writing) or other legal or arbitrable proceedings
affecting Guarantor or Borrower or affecting any of their respective Property
before any Governmental Authority that (i) questions or challenges the validity
or enforceability of this Guaranty or any action to be taken in connection with
the transactions contemplated hereby, (ii) makes a claim or claims against
Guarantor or Borrower in an aggregate amount greater than Five Million Dollars
($5,000,000), (iii) which, individually or in the aggregate, if adversely
determined, could reasonably be likely to have a Material Adverse Effect, or
(iv) requires filing with the Securities and Exchange Commission in accordance
with the 1934 Act or any rules thereunder which filing has not been made.
 
 
7

--------------------------------------------------------------------------------


 
(f)           No Breach.  The execution and delivery of this Guaranty does not
and will not conflict with or result in a breach of the articles of
incorporation or by-laws (or equivalent documents) of Guarantor or any
applicable law, rule or regulation, or any order, writ, injunction or decree of
any Governmental Authority, or any other material agreement or instrument to
which Guarantor is a party or by which it or any of its Property is bound or to
which it is subject, or constitute a default under any such material agreement
or instrument or result in the creation or imposition of any Lien upon any
Property of Guarantor pursuant to the terms of any such agreement or instrument.
 
(g)           Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by Guarantor
under this Guaranty for the legality, validity or enforceability hereof.
 
(h)           True and Complete Disclosure.  The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of
Guarantor to any Finance Party in connection with the negotiation, preparation
or delivery of this Guaranty and the Loan Documents or included herein or
therein or delivered pursuant hereto or thereto, when taken as a whole, (x) do
not contain any untrue statement of material fact and (y) contain all statements
of material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, true.  All written information
furnished after the date hereof by or on behalf of Guarantor to any Finance
Party in connection with this Guaranty or the other Loan Documents and the
transactions contemplated hereby and thereby, will be true, complete and
accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified.  There is no fact known to the actual knowledge of a Responsible
Officer of Guarantor, after due inquiry, that could reasonably be expected to
have a Material Adverse Effect that has not been disclosed herein or in a
report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to the Finance Parties for use in connection with the
transactions contemplated hereby.
 
(i)            Chief Executive Office; Jurisdiction of
Organization.  Guarantor’s chief executive office is 40 East 52nd Street, New
York, NY 10022.  Guarantor’s jurisdiction of organization is Maryland.
 
(j)            Location of Books and Records.  The location where Guarantor
keeps its books and records, including all computer tapes and records relating
to the Collateral, is its chief executive office.
 
(k)           Intentionally Omitted.
 
(l)            Regulatory Status.  Guarantor is not a “bank holding company” or
a direct or indirect subsidiary of a “bank holding company” as defined in the
Bank Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
 
(m)          Subsidiaries.  Exhibit B attached hereto sets forth the name of
each direct or indirect Subsidiary of Guarantor.
 
(n)           Taxes. Guarantor and its Subsidiaries have filed all federal
income tax returns and all other material tax returns that are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by any of them, except for any such taxes as are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided.  The charges, accruals and reserves on the books of Guarantor and its
Subsidiaries in respect of taxes and other governmental charges are, in the
reasonable opinion of Guarantor, adequate.
 
(o)           No Default under Other Agreements. No event or circumstance is
outstanding which constitutes a default under any agreement or instrument which
is binding on Guarantor or any of its
 
 
8

--------------------------------------------------------------------------------


 
Subsidiaries or to which its (or any of its Subsidiaries) assets are subject
which might have a Material Adverse Effect.
 
(p)           Business Affairs.
 
(i)           The business and affairs of Guarantor has at all times been, and
will at all times be, managed, controlled and conducted in its own name as an
identifiable business, separate, independent and identifiable from the business
of any other person;
 
(ii)          The records, books, accounts and minutes of Guarantor have at all
times been, and will continue at all future times to be, maintained separate and
distinct from those of any other person;
 
(iii)         The assets and liabilities and the funds of Guarantor have at all
times been, and will continue at all future times to be, kept separate and
distinct from any other person; and Guarantor has received, deposited,
withdrawn, paid and disbursed, and will at all future times receive, deposit,
withdraw, pay and disburse, all monies, funds and receivables in the ordinary
course of its business and in a manner separate and distinct from any other
person; and
 
(iv)         All dealings and transactions of Guarantor with all other persons
have at all times been and will continue at all times to be at arms-length.
 
(q)           ERISA.  Guarantor has not established any pension plan for
employees which would cause Guarantor to be subject to ERISA.
 
Section 9.         Covenants of Guarantor.  Guarantor covenants and agrees with
the Finance Parties that, until payment in full of all Guaranteed Obligations:
 
(a)           Financial Statements, Reports, etc.  Guarantor shall deliver to
the Finance Parties:
 
(i)           as soon as available and in any event within 45 days after the end
of each of the first three quarterly fiscal periods of each fiscal year of
Guarantor, the unaudited consolidated balance sheet of Guarantor and its
consolidated Subsidiaries as at the end of such period and the related unaudited
consolidated statement of income and retained earnings, consolidated statement
of cash flows and consolidated statement of equity for Guarantor and its
consolidated Subsidiaries for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year, accompanied by a certificate of a Responsible
Officer of Guarantor, which certificate shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of operations of Guarantor and its consolidated Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments);
 
(ii)          as soon as available and in any event within 90 days after the end
of each fiscal year of Guarantor, the consolidated balance sheet of Guarantor
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statement of income and retained earnings, consolidated
statement of cash flows and consolidated statement of equity for Guarantor and
its consolidated Subsidiaries for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of
Guarantor and its consolidated Subsidiaries as at the end of, and for, such
fiscal year in accordance with GAAP, and a certificate of such accountants
stating that, in making the examination necessary for their opinion, they
obtained no knowledge, except as specifically stated, of any Default;

 
9

--------------------------------------------------------------------------------


 
(iii)         within 15 Business Days after any Finance Party’s request, such
other information regarding the operation of any real property or the
Collateral, or the financial condition, operations, or business of Guarantor as
may be requested by any Finance Party, including all business plans prepared by
or for Guarantor;
 
(iv)         upon any Finance Party’s request, a copy of any financial or other
report Guarantor shall receive from any Collateral Obligor with respect to an
item of Collateral within 15 days after Guarantor’s receipt thereof.
 
(v)           Guarantor will furnish to the Finance Parties, at the time it
furnishes each set of financial statements pursuant to this Section 9(a), a
certificate of a Responsible Officer of Guarantor (i) stating that, to the best
of such Responsible Officer’s knowledge, Guarantor during such fiscal period or
year has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in the Loan Documents to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default except as specified in such certificate (and, if any
Default has occurred and is continuing, describing the same in reasonable detail
and describing the action Guarantor has taken or proposes to take with respect
thereto) and (ii) showing in detail the calculations supporting such Responsible
Officer’s certification of Guarantor’s compliance with the requirements of
Sections 9(h), 9(i), 9(j), 9(l) and 9(m).
 
(b)           Litigation.  Guarantor will promptly, and in any event within ten
(10) days after service of process on any of the following, give to the Finance
Parties notice of all litigation, actions suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting Guarantor before
any Governmental Authority that (i) questions or challenges the validity or
enforceability of this Guaranty or any action to be taken in connection with the
transactions contemplated hereby, (ii) makes a claim or claims against Guarantor
in an aggregate amount greater than Five Million Dollars ($5,000,000),
(iii) which, individually or in the aggregate, if adversely determined could
reasonably be likely to have a Material Adverse Effect, or (iv) requires filing
with the Securities and Exchange Commission in accordance with the 1934 Act or
any rules thereunder which filing has not been made.
 
(c)           Existence, etc.  Guarantor will:
 
(i)           preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises;
 
(ii)          comply with the requirements of all applicable laws, rules,
regulations and orders of Governmental Authorities (including, without
limitation, all environmental laws, all laws with respect to unfair and
deceptive lending practices and predatory lending practices) if failure to
comply with such requirements would be reasonably likely (either individually or
in the aggregate) to have a material adverse effect on its business, operations,
Property, condition (financial or otherwise) or prospects.
 
(iii)         keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied;
 
(iv)         not move its chief executive office from the address referred to in
Section 8(i) hereof unless it shall have provided the Finance Parties ten (10)
days’ prior written notice of such change;
 
(v)          pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its Property
prior to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being
 
 
10

--------------------------------------------------------------------------------


 
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained; and
 
(vi)         permit representatives of the Finance Parties, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect any of its Properties, and to discuss its business and affairs with
its officers, all to the extent reasonably requested by any Finance Paty.
 
(d)           Prohibition of Fundamental Changes.  Guarantor shall not enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, that
Guarantor may enter into a merger or consolidation if (a) the surviving or
resulting entity shall be a corporation or partnership organized under the laws
of the United States or any state thereof; (b) such entity shall expressly
assume by written agreement, in form and substance satisfactory to the Finance
Parties in their sole and absolute discretion, the performance of all of the
duties and obligations under this Guaranty; and (c) such entity shall be at
least as creditworthy as Guarantor (or either, as applicable), as determined by
the Finance Parties in their sole and absolute discretion; and, provided,
further, that if after giving effect thereto, no Default would exist hereunder.
 
(e)           Notices.  Guarantor shall give notice to the Finance Parties
promptly upon receipt or knowledge of the occurrence of any Default.
 
(f)           Limitation on Liens.  Guarantor will defend the Collateral
against, and will take such other action as is necessary to remove, any Lien,
security interest or claim on or to the Collateral, other than the security
interests created under the Loan Documents, and Guarantor will defend the right,
title and interest of the Finance Parties in and to any of the Collateral
against the claims and demands of all persons whomsoever.
 
(g)           Limitation on Distributions.  During the continuation of any
Default, Guarantor shall not make any payment on account of, or set apart assets
for, a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any equity or partnership interest of
Guarantor, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of Guarantor.
 
(h)           Maintenance Tangible Net Worth. On any date, Guarantor shall not
have a Tangible Net Worth less than the sum of Four Hundred Million Dollars
($400,000,000) and seventy-five percent (75%) of any equity offering proceeds
accepted by Guarantor from and after the date of this Guaranty.
 
(i)           Maintenance of Ratio of Total Indebtedness to Tangible Net Worth.
Guarantor’s ratio of Total Indebtedness to Tangible Net Worth shall not at any
time be greater than 3:1.
 
(j)           Minimum Liquidity. Guarantor’s Liquid Assets shall not at any time
to be less than five percent (5%) of its Mark-to-Market Indebtedness; provided
that Guarantor shall not be in breach of this covenant if (i) such breach
occurred prior to March 31, 2008 and such breach was cured within seven (7) days
after the occurrence thereof; and (ii) Guarantor’s Liquid Assets exceed
Twenty-Five Million Dollars ($25,000,000) at the time of such breach and at all
times during the seven (7) day cure period referenced in (i) above.
 
(k)           Net Income. For any period of two consecutive fiscal quarters,
Guarantor’s Net Income shall not be less than $1.00.
 
(l)           Changes in Tangible Net Worth. On any date, Guarantor’s Tangible
Net Worth shall not have decreased by (i) twenty percent (20%) or more from
Guarantor’s Tangible Net Worth as of the last Business Day in the third (3rd)
month preceding such date; or (ii) forty percent (40%) or more from
 
 
11

--------------------------------------------------------------------------------


 
Guarantor’s Tangible Net Worth as of the last Business Day in the twelfth (12th)
month preceding such date.
 
(m)           Debt Service Coverage Ratio. Guarantor’s Debt Service Coverage
Ratio for any calendar quarter shall not be less than 1.4:1.
 
(n)           ERISA. Guarantor shall not establish any pension plan for
employees which would cause Guarantor to be subject to ERISA.
 
(o)           Required Filings. Guarantor shall promptly provide the Finance
Parties with copies of all documents which Guarantor or any Affiliate of
Guarantor is required to file with the Securities and Exchange Commission in
accordance with the 1934 Act or any rules thereunder or otherwise distributed to
its shareholders.
 
(p)           Examples of Calculations. Attached hereto as Exhibit A is an
example setting forth the calculation of the covenants described in Sections
9(h) through and including 9(m). Such example is for purposes of illustration
only and does not purport to describe every circumstance in which such
calculations might be performed.
 
Section 10.       No Marshalling; Reinstatement.  Guarantor consents and agrees
that neither the Finance Parties nor any Person or entity acting for or on
behalf of the Finance Parties shall be under any obligation to marshal any
assets in favor of Guarantor or against or in payment of any or all of the
Guaranteed Obligations.  Guarantor further agrees that, to the extent that
Borrower, Guarantor or any other guarantor of all or any part of the Guaranteed
Obligations makes a payment or payments to any Finance Party, or any Finance
Party receives any proceeds of collateral, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to Borrower, Guarantor, such other
guarantor or any other Person or entity, under any domestic or foreign
bankruptcy law, state or federal law, common law or equitable cause, or other
provisions of applicable law relating to liquidation, bankruptcy,
administration, examinership, insolvency or creditor's right’ generally, then,
to the extent of such payment or repayment, the part of the Guaranteed
Obligations which has been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the time immediately
preceding such initial payment, reduction or satisfaction.
 
Section 11.       Subrogation.  Guarantor (i) shall have no right of subrogation
with respect to the Guaranteed Obligations prior to payment in full of all
Guaranteed Obligations, and (ii) waives any right to enforce any remedy which
Guarantor now or may hereafter have against Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person
or entity, and Guarantor waives any benefit of, and any right to participate in,
any security or collateral given to any Finance Party to secure the payment of
all or any part of the Guaranteed Obligations.
 
Section 12.       Enforcement; Amendments; Waivers.  No delay on the part of any
Finance Party in the exercise of any right or remedy arising under this
Guaranty, the Loan Documents, any other related document, or otherwise with
respect to all or any part of the Guaranteed Obligations, shall operate as a
waiver thereof, and no single or partial exercise by any Finance Party of any
such right or remedy shall preclude any further exercise thereof. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon any Finance Party, except as expressly set forth in a writing duly
signed and delivered by such Finance Party.  Failure by any Finance Party at any
time or times hereafter to require strict performance by Borrower, Guarantor,
any other guarantor of all or any part of the Guaranteed Obligations or any
other Person or entity of any of the provisions, warranties, terms and
conditions contained in the Loan Documents or any other related document now or
at any time or times hereafter executed and delivered to any Finance Party shall
not waive, affect or diminish any right of such Finance Party at any time or
times hereafter to demand strict performance thereof.  Any determination by a
court of competent jurisdiction which has become final by appeal or lapse of
time for appeal of the
 
 
12

--------------------------------------------------------------------------------


 
amount of the Guaranteed Obligations owing by Guarantor or Borrower to the
Finance Parties shall be conclusive and binding on Guarantor irrespective of
whether Guarantor was a party to the suit or action in which such determination
was made.
 
Section 13.       Effectiveness; Termination.  This Guaranty shall become
effective upon its execution by Guarantor and shall continue in full force and
effect and may not be terminated or otherwise revoked, but shall be terminated
upon the termination of the Loan Documents and payment in full of the Guaranteed
Obligations (in cash), without further action of the parties, subject to the
provisions of this Guaranty which provisions expressly survive termination
(including, without limitation, the second sentence of Section 10 of this
Guaranty).  If, notwithstanding the foregoing, Guarantor shall have any right
under applicable law to terminate or revoke this Guaranty, Guarantor agrees
that, except as provided in the preceding sentence, such termination or
revocation shall not be effective until a written notice of such revocation or
termination, specifically referring hereto, signed by Guarantor is actually
received by the Finance Parties.  Such notice shall not affect the right and
power of any Finance Party to enforce rights arising prior to receipt of the
notice.
 
Section 14.       Successors and Assigns.  This Guaranty shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, except that Guarantor may not assign or otherwise
transfer any of its rights or obligations hereunder (and any attempted
assignment or transfer by Guarantor shall be null and void).  Nothing in this
Guaranty, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates of the Finance Parties) any legal or equitable right, remedy or claim
under or by reason of this Guaranty.
 
Section 15.       Governing Law.  This Guaranty shall be governed by New York
law without reference to choice of law doctrine.
 
Section 16.       Submission to Jurisdiction; Waivers.  GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY:
 
(a)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF ENGLAND, COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;
 
(b)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS, AND TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
 
(c)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH ANY FINANCE
PARTY SHALL HAVE BEEN NOTIFIED; AND
 
 
13

--------------------------------------------------------------------------------


 
(d)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.
 
Section 17.      Waiver of Jury Trial.  GUARANTOR AND EACH FINANCE PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 18.       Notices.  All notices, requests and other communications
concerning this Guaranty shall be given or made in writing (including, without
limitation, by telex or telecopy) delivered to Guarantor at the “Address for
Notices” specified below its name on the signature page hereof and delivered to
the Finance Parties as follows:
 
Morgan Stanley Mortgage Servicing Ltd.
20 Cabot Square
Canary Wharf, London
United Kingdom, E14 4QW
Attention: Louis Mensah
Telephone: +44 20 677 3041
Facsimile: +44 20 7056 0242




and


Morgan Stanley Principal Funding Inc.
1585 Broadway
New York, New York 10036
Attention:  Louis Mensah
Telephone: +44 20 677 3041
Facsimile:  +44 20 7056 0242


With copies to:


Morgan Stanley SPG Warehouse Group
1221 Avenue of Americas, 27th Floor
New York, New York 10020
Attention: Andrew Neuberger
Telephone: +1 212 762 6401
Facsimile: +1 212 507 4137


Morgan Stanley Law Division
1221 Avenue of the Americas, 5th Floor
New York, New York 10020
Attention: Su Sun Bai, Esq.
Telephone: +1 212 761 4729
Facsimile: +1212 507 5834


Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
 
 
14

--------------------------------------------------------------------------------


 
 
Attention: David C. Djaha, Esq.
Telephone: +1 212 878 8158
Facsimile: +1 212 878 8375


or, as to any party, at such other address as shall be designated by such party
in a written notice to each other party. All such communications shall be deemed
to have been duly given when transmitted by telex or telecopy or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.


Section 19.       Entire Agreement; Severability.  This Guaranty contains the
final agreement with respect to the matters contained herein by Guarantor and
may not be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between Guarantor the Finance Parties.  If any of
the provisions of this Guaranty shall be held invalid or unenforceable, this
Guaranty shall be construed as if not containing such provisions, and the rights
and obligations of the parties hereto shall be construed and enforced
accordingly.
 
[SIGNATURE PAGE FOLLOWS]
 
 
15

--------------------------------------------------------------------------------


 


 
IN WITNESS WHEREOF, this Guaranty has been duly executed by Guarantor as an
instrument under seal as of the day and year first set forth above.
 
 


 
GUARANTOR
Address for Notices:
       
ANTHRACITE CAPITAL, INC.
   
a Maryland corporation
40 East 52nd Street
   
New York, NY  10022
 
By:
/s/ Richard Shea
 
Attention: Mr. Richard Shea
   
Name:
Richard Shea
Telecopier No.: +1 212 754 8758
   
Title:
President and Chief Operating Officer
Telephone No.: +1 212 754 5579
             
With a copy to:
             
Latham & Watkins LLP
     
885 Third Avenue
     
New York, New York 10022
     
Attention: David M. Stewart, Esq. (039089-0069)
     
Facsimile No.: +1 212 751 4864
     
Telephone No.: +1 212 906 1832
         



 
16

--------------------------------------------------------------------------------


 
 


Exhibit A
Examples of Calculations of the Covenants Described in Sections 9(h) through and
including 9(m)


Schedule 1 to Compliance Certificate


Anthracite Capital, Inc. and its consolidated subsidiaries
(in thousands of dollars)
For Quarter Ended September 30, 2007
Date Prepared:  November 15, 2007


MAINTENANCE OF TANGIBLE NET WORTH:
 
 
FINANCIAL COVENANT:
 
 
Base Tangible Net Worth
$400,000
Plus: 75% any equity raised by the Guarantor since the Guaranty date
-
Minimum Tangible Net Worth Required
$400,000
           
Shareholder’s equity at September 30, 2007
 
$593,460
Deduct:  Amounts due from affiliates
Deduct: Intangible assets
 
-
-
     
Tangible Net Worth
 
$593,460
           
TANGIBLE NET WORTH IS IN EXCESS OF FINANCIAL COVENANT
         
MAINTENANCE OF RATIO OF RECOURSE DEBT TO TANGIBLE NET WORTH:
     
Total borrowings at September 30, 2007
$4,267,675
Deduct:  Borrowings secured by commercial mortgage loan pools
(1,230,251)
Deduct:  CDO’s
(1,814,231)
Total recourse debt at September 30, 2007
$1,223,194
   
Tangible net worth at September 30, 2007
$593,460
   
Ratio of recourse debt to tangible net worth
2.1 to 1
   
FINANCIAL COVENANT:
     
Ratio of its Recourse Debt to Tangible Net Worth to not be greater than 3:0 to
1:0.
   
RATIO OF RECOURSE DEBT TO TANGIBLE NET WORTH IS IN BOUNDS OF COVENANT
   
MAINTENANCE OF LIQUIDITY:
 
FINANCIAL COVENANT:
 
Total Mark-to-Market Indebtedness
$729,109
Minimum Liquidity (5% of Mark-to-Market Indebtedness)
$36,455
       

 
 
 

--------------------------------------------------------------------------------



 
Liquid Assets at September 30, 2007
$122,185
   
LIQUIDITY IS IN EXCESS OF FINANCIAL COVENANT
   
NET INCOME:
 
FINANCIAL COVENANT:
 
Minimum Net Income for two consecutive fiscal quarters > one dollar
$1
 
$15,386
Net Income as of 9/30/07
$23,777
Net Income as of 6/30/07
$39,163
Total Net Income
   
NET INCOME IS IN EXCESS OF FINANCIAL COVENANT
   
CHANGES IN TANGIBLE NET WORTH:
 
(i)
 
Tangible Net Worth 9/30/07
$593,460
Tangible Net Worth 6/30/07
$794,742
% Change in Tangible Net Worth
-25%
   
(ii)
 
Tangible Net Worth 9/30/07
$593,460
Tangible Net Worth 9/30/06
$652,166
% Change in Tangible Net Worth
-9%
   
FINANCIAL COVENANT:
 
Tangible Net Worth shall decrease by:
 
(i) 20% or more from Tangible Net Worth as of the last Business Day in
 
the third month preceding such date;
 
(ii) 40% or more from Tangible Net Worth as of the last Business Day in
 
the twelfth month preceding such date
         
DEBT SERVICE COVERAGE:
 
Consolidated Net Income Before Preferred Stock Dividends
$15,386
 
Plus:
Depreciation and amortization
–
   
Recourse Cash interest expense
21,029
   
Net (Gain) Loss on real estate held for sale
–
   
Net (Gain) Loss on securities
5,766
   
Income taxes
–
   
GAAP Earning from Equity Investments
(6,611)



 
2

--------------------------------------------------------------------------------



 

   
Loss on Impairment of Assets (EITF 99-20)
2,938
   
Incentive Fee- paid in stock
497
   
Hedge Ineffectiveness
107
   
Interest Accretion (Amortization)
(3,485)
   
Cash Distributions from Equity Investments
3,070
 
FUNDS FROM OPERATIONS
38,697
   
Recourse Cash interest expense
21,029
   
DSCR
1.8 to 1
FINANCIAL COVENANT:
   
Ratio to be greater than 1.40 to 1.0
   
DSCR RATIO IS IN EXCESS OF FINANCIAL COVENANT



 
 






3

--------------------------------------------------------------------------------




Exhibit B
Subsidiaries of Guarantor


Anthracite Capital MS Limited
 
Anthracite Capital BOFA Limited
 
Anthracite Funding, LLC
 
Anthracite CDO Depositor, LLC
 
Anthracite CDO I Ltd.
 
Anthracite CDO I Corp.
 
Anthracite CDO II Depositor, LLC
 
Anthracite CDO II Ltd.
 
Anthracite CDO II Corp.
 
Anthracite CDO III Depositor, LLC
 
Anthracite CDO III Ltd.
 
Anthracite CDO III Corp.
 
Anthracite 2004-HY1 Depositor, LLC
 
Anthracite 2004-HY1 Ltd.
 
Anthracite 2004-HY1 Corp.
 
Anthracite 2005-HY2 Depositor, LLC
 
Anthracite 2005-HY2 Ltd.
 
Anthracite 2005-HY2 Corp.
 
Anthracite Capital Limited
 
Anthracite Capital DB Limited
 
Anthracite Funding ML, LLC
 
 

--------------------------------------------------------------------------------